DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Claims 2 and 13 have been cancelled, therefore claims 1, 3-12, and 14-22 are examined in the present office action.
5.	It is noted that throughout the remarks filed on 02/07/2022, the applicant points out that Gaspredes U.S. 10,806,506 and McHenry U.S. 10,512,499 are directed towards protocols and techniques using RF energy, and therefore should not be relied on to teach the present claims.  However, Yates U.S. 2017/000542 describes that the methods and apparatus used in the procedures described may be a multifunctional ultrasonic/electrosurgical instrument, such as using both ultrasonic and radio frequency drive signals (Yates, para 0102).  Therefore, one could reasonably use Gaspredes and McHenry to modify Yates.  It is also pointed out that Gaspredes and McHenry are relied on to teach the determined of the tissue type and adjusting the amount of power delivered, and not relied upon to teach the use of ultrasonic energy (see previous office action and present action).  Therefore, since Yates utilizes both types of energy in its disclosure, one could modify Yates with both methods and devices that use either one of or both radio frequency energy and ultrasonic energy

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 3, 4, 7, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yates U.S. 2017/000542 (herein referred to as “Yates”) and in view of Gaspredes U.S. 10,806,506 (earliest filing date 04/21/2015; herein referred to as “Gaspredes”), McHenry U.S. 10,512,499 (earliest filing date 6/19/2015; herein referred to as “McHenry”), Sverdlik U.S. 2015/0073400 (herein referred to as “Sverdlik”), and Bales U.S. 2015/0157354 (herein referred to as “Bales”).
8.	Regarding Claims 1, 3-4, 12, and 14-15, Yates teaches a method of delivering energy to an ultrasonic device, the ultrasonic device (Fig. 1, ref num 104 “ultrasonic surgical instrument”) comprising an electromechanical system defined by a predetermined resonant frequency (Fig. 1, ref num 100), the electromechanical ultrasonic system further comprising an ultrasonic transducer (Fig. 1, ref num 120 “ultrasonic transducer”) coupled to an ultrasonic blade (Fig. 1, ref num 128), the method comprising:
	a. sensing, by a processor or control circuit (Fig. 8, ref num 502), a tissue type in contact with the ultrasonic blade coupled to the ultrasonic transducer (para 0189-0190 “power output from a generator…is delivered to the end effector of the surgical instrument can include an input that represents the tissue type”; para 0214 “the processor 502 estimates 2908 at least one tissue parameter…comprises a tissue type”; figure 8 is an example of generator 500 similar to generator 102 that is found connected to device ref num 104 in Fig. 1; see para 0142),
	b. determining, by the processor or control circuit, the type of tissue (para 0174 “impedance sensing energy is applied during a first period 1908 to determine the tissue type”); and
	c. delivering, by a processor or control circuit, power to the ultrasonic transducer based on a tissue type (para 0189-0190 “allow the energy being delivered by the generator to be dynamically changed based on the type of tissue being treated by an end effector”).
Yates also teaches that the generator of the system is configured to measure the sensed tissue parameters, such as impedance or tissue gap, and adjust the applied power to the clamp arm (para 0165).  The initial power is applied and then adjusted to be higher or lower based on the thickness, impedance, or tissue gap of the clamped tissue (para 0165, Fig. 23).  It is also noted that Yates teaches the energy being delivered by the generator be dynamically changed based on the type of tissue being treated at the end effector, such as controlling the power output (para 0189).  The purpose of the ultrasound energy and power being delivered is to cut and coagulate the tissue (para 0003).
Yates fails to teach that the tissue type is a vessel and that the processor is determining whether the vessel type is a vein or an artery, and the power is adjusted to be lower and period longer when the vessel is a vein, and that the power is adjusted to be higher and period shorter when the vessel is an artery, then sealing and cutting a vessel having the vessel type.  It is noted that the sensing energy as taught by Yates can determine tissue type such as vessel tissue (see para 0174).  
However, Gaspredes teaches a method for sealing vessels depending on the type of tissue and other parameters (abstract) in which the power is adjusted depending on the tissue type, such as after determining that the type of tissue is a vein or artery (Col. 7, lines 55-60 “sensing period may also be used an output value to determine a type of tissue (e.g. vein vs artery)”; Col. 7 lines 38-42 “during the sensing phase, an amount of applied power is controlled to achieve or drive a constant rate of change of impedance of tissue”).  Gaspredes also discusses the different modes of use and using different modes based on types of tissue (Col. 17 lines 61-64 “mode 1 may be used for tissue bundles, fatty tissues, and large vessels”; previously defined vessels as single or a plurality of arteries, single or a plurality veins, or a combination of the two, see Col 2 lines 62-64).  These various modes of use depending on the tissue type allow the physician to determine the type of seal that is being applied to the target area (Col. 17 lines 61-67 – Col. 18 lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor as taught by Yates to include the method of determining the vessel type to be a vein or artery in order to further determine the type of seal to be applied to the target area.
However, Yates as modified fails to teach the power is adjusted to be lower and period longer when the vessel is a vein, and that the power is adjusted to be higher and period shorter when the vessel is an artery and sealing and cutting a vessel having the vessel type.
It is noted that the recitation of “nominal power level” and “nominal period” in claims 1 and 3-4 are to be interpreted with the broadest reasonable interpretation.  According to the present invention, the specification does not offer any insight as to a numerical value or set point in which the nominal power level or nominal period resided at before the adjustments that are discussed in the claims.  Therefore, claims 1 and 3-4 will be interpreted as any adjustment of power level and period based on tissue type (such as veins and arteries) will be a deviation from the “nominal power” and “nominal period”.
McHenry teaches a system, device, and method for operating an electrosurgical generator (abstract).  The system (Fig. 1, ref num 10) contains a generator (ref num 300) in which a controller contains a memory that actuates an algorithm that supplies the energy to the device (Col. 7, lines 41-54).  The algorithm varies the output power based on the type of tissue being sealed (Col. 7, lines 41-54), and the thicker tissue is adjusted for more output power, and thinner tissue is adjusted for less output power (Col. 7 lines 41-54).  It is commonly known that veins have thin walls and arteries have thick walls (please see Benaron U.S. 5,769,791, Col. 18 lines 61-67 or https://courses.lumenlearning.com/suny-ap2/chapter/structure-and-function-of-blood-vessels/ “Shared Structures”).  Since veins have thin walls and arteries have thick walls, McHenry reads upon the claim language that the power be adjusted lower for veins and higher/greater for arteries.  McHenry teaches that the delivery of the energy is to cut or coagulate the tissue (Col. 1 lines 25-30), thereby achieving the desired treatment of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yates and included that the transducer adjusts the power level dependent on whether the vessel type was determined to be a vein or artery in order to cut and coagulate the target tissue.
McHenry also mentions that tissue type may also determine a modification of the duration of power application (Col. 7 lines 51-54), but fails to specify how the period be adjusted specifically to each tissue type, such as a shorter period for an artery and longer period for a vein.
Sverdlik teaches a system that delivers energy for treating veins and arteries (abstract, para 0129, “ultrasonic energy profile…applied from the vein to form the treatment areas near the artery”).  The system allows the tissue treatment to be performed at a higher degree of safety by adjusting the intensity and time duration of the treatment (para 0129).  It is taught that the time duration of the ultrasonic energy applied to the vein is higher than the time duration of the artery (para 0131).  This ensures the tissue is sufficiently treated such as coagulating the tissue (para 0112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates, as well as McHenry, to include that the transducer modifies the period of the treatment in order to be longer with the vessel identified as a vein and shorter if the vessel is identified an artery in order to ensure safe treatment times and well as proper treatment to the tissue site.
Bales teaches a system that seals and cuts a vessel having the vessel type that is previously determined (para 0416 “ultrasonic cutting devices…a variety of tissue types and sizes…vessel sealing can be performed at lower power and over a longer period of time”; para 0513 “vibrations associated with blood flowing through a vessel could be detected and used to provide feedback to the user about the type of tissue that has been clamped…a signal could alert the user that the device is clamped on heavy vasculature and, for example, that low power for sealing should be used”).  Yates discusses that the processor estimates a tissue parameter, such as tissue type (Yates, para 0214) and that the parameter then develops a parameterized tissue model to generate a control technique for application of a specific energy modality (Yates, para 0214).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates and included that the specific energy modality applied due to the parameterized tissue model be a modality that seals and cuts tissue based off of the vessel type in order to achieve the desired effect of the procedure on that target tissue.
9.	Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 1 being satisfied.
10.	Regarding method claims 3 and 4, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 14 and 15, since operation of the prior art relied on to reject apparatus claims 14 and 15 would naturally result in the step of method claims 3 and 4 being satisfied.

11.	Regarding Claims 7 and 18, Yates teaches the ultrasonic device (Fig. 1, ref num 104 “ultrasonic surgical instrument” comprising an electromechanical ultrasonic system defined by a predetermined resonant frequency (Fig. 1 ref num 100) the electromechanical ultrasonic system comprising an ultrasonic transducer (Fig. 1, ref num 120) coupled to an ultrasonic blade (Fig. 1, ref num 128), the method comprising:
	a. sensing, by a processor or control circuit (Fig. 8, ref num 502), a tissue type in contact with the ultrasonic blade coupled to the ultrasonic transducer (para 0189-0190 “power output from a generator…is delivered to the end effector of the surgical instrument can include an input that represents the tissue type”; para 0214 “the processor 502 estimates 2908 at least one tissue parameter…comprises a tissue type”; figure 8 is an example of generator 500 similar to generator 102 that is found connected to device ref num 104 in Fig. 1; see para 0142),
	b. determining, by the processor or control circuit, the type of tissue (para 0174 “impedance sensing energy is applied during a first period 1908 to determine the tissue type”); and
	c. applying, by a processor or control circuit, power to the ultrasonic transducer based on a tissue type (para 0189-0190 “allow the energy being delivered by the generator to be dynamically changed based on the type of tissue being treated by an end effector”).
Yates fails to teach that the tissue type is a vessel and that the processor is determining whether the vessel type is a vein or an artery, and the power is adjusted to be lower and period longer when the vessel is a vein, and that the power is adjusted to be higher and period shorter when the vessel is an artery, then sealing and cutting a vessel having the vessel type.  It is noted that the sensing energy as taught by Yates can determine tissue type such as vessel tissue (see para 0174).  
However, Gaspredes teaches a method for sealing vessels depending on the type of tissue and other parameters (abstract) in which the power is adjusted depending on the tissue type, such as after determining that the type of tissue is a vein or artery (Col. 7, lines 55-60 “sensing period may also be used an output value to determine a type of tissue (e.g. vein vs artery)”; Col. 7 lines 38-42 “during the sensing phase, an amount of applied power is controlled to achieve or drive a constant rate of change of impedance of tissue”).  Gaspredes also discusses the different modes of use and using different modes based on types of tissue (Col. 17 lines 61-64 “mode 1 may be used for tissue bundles, fatty tissues, and large vessels”; previously defined vessels as single or a plurality of arteries, single or a plurality veins, or a combination of the two, see Col 2 lines 62-64).  These various modes of use depending on the tissue type allow the physician to determine the type of seal that is being applied to the target area (Col. 17 lines 61-67 – Col. 18 lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor as taught by Yates to include the method of determining the vessel type to be a vein or artery in order to further determine the type of seal to be applied to the target area.
However, Yates as modified fails to teach the power is adjusted to be lower and period longer when the vessel is a vein, and that the power is adjusted to be higher and period shorter when the vessel is an artery and sealing and cutting a vessel having the vessel type.
It is noted that the recitation of “nominal power level” and “nominal period” in claims 1 and 3-4 are to be interpreted with the broadest reasonable interpretation.  According to the present invention, the specification does not offer any insight as to a numerical value or set point in which the nominal power level or nominal period resided at before the adjustments that are discussed in the claims.  Therefore, claims 1 and 3-4 will be interpreted as any adjustment of power level and period based on tissue type (such as veins and arteries) will be a deviation from the “nominal power” and “nominal period”.
McHenry teaches a system, device, and method for operating an electrosurgical generator (abstract).  The system (Fig. 1, ref num 10) contains a generator (ref num 300) in which a controller contains a memory that actuates an algorithm that supplies the energy to the device (Col. 7, lines 41-54).  The algorithm varies the output power based on the type of tissue being sealed (Col. 7, lines 41-54), and the thicker tissue is adjusted for more output power, and thinner tissue is adjusted for less output power (Col. 7 lines 41-54).  It is commonly known that veins have thin walls and arteries have thick walls (please see Benaron U.S. 5,769,791, Col. 18 lines 61-67 or https://courses.lumenlearning.com/suny-ap2/chapter/structure-and-function-of-blood-vessels/ “Shared Structures”).  Since veins have thin walls and arteries have thick walls, McHenry reads upon the claim language that the power be adjusted lower for veins and higher/greater for arteries.  McHenry teaches that the delivery of the energy is to cut or coagulate the tissue (Col. 1 lines 25-30), thereby achieving the desired treatment of the tissue.  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yates and included that the transducer adjusts the power level dependent on whether the vessel type was determined to be a vein or artery in order to cut and coagulate the target tissue.
McHenry also mentions that tissue type may also determine a modification of the duration of power application (Col. 7 lines 51-54), but fails to specify how the period be adjusted specifically to each tissue type, such as a shorter period for an artery and longer period for a vein.
Sverdlik teaches a system that delivers energy for treating veins and arteries (abstract, para 0129, “ultrasonic energy profile…applied from the vein to form the treatment areas near the artery”).  The system allows the tissue treatment to be performed at a higher degree of safety by adjusting the intensity and time duration of the treatment (para 0129).  It is taught that the time duration of the ultrasonic energy applied to the vein is higher than the time duration of the artery (para 0131).  This ensures the tissue is sufficiently treated such as coagulating the tissue (para 0112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates, as well as McHenry, to include that the transducer modifies the period of the treatment in order to be longer with the vessel identified as a vein and shorter if the vessel is identified an artery in order to ensure safe treatment times and well as proper treatment to the tissue site.
Bales teaches a system that seals and cuts a vessel having the vessel type that is previously determined (para 0416 “ultrasonic cutting devices…a variety of tissue types and sizes…vessel sealing can be performed at lower power and over a longer period of time”; para 0513 “vibrations associated with blood flowing through a vessel could be detected and used to provide feedback to the user about the type of tissue that has been clamped…a signal could alert the user that the device is clamped on heavy vasculature and, for example, that low power for sealing should be used”).  Yates discusses that the processor estimates a tissue parameter, such as tissue type (Yates, para 0214) and that the parameter then develops a parameterized tissue model to generate a control technique for application of a specific energy modality (Yates, para 0214).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates and included that the specific energy modality applied due to the parameterized tissue model be a modality that seals and cuts tissue based off of the vessel type in order to achieve the desired effect of the procedure on that target tissue.

12.	Regarding method claim 7, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 18, since operation of the prior art relied on to reject apparatus claim 18 would naturally result in the step of method claim 7 being satisfied.

13.	Claims 5, 10, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yates, Gaspredes, McHenry, Sverdlik, and Bales, and in view of Smith U.S. 2014/0084949 (herein referred to as “Smith”).
14.	Regarding Claims 5 and 16, Yates fails to teach determining, by the processor or control circuit, that the vessel type is either a vein or an artery comprises, 
a. measuring, by the processor or control circuit, a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                        
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                    ;
b. retrieving, by the processor or control circuit, a complex impedance measurement data point;
c. comparing, by the processor or control circuit, the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern;
d. classifying, by the processor or control circuit, the complex impedance measurement data point based on a result of the comparison analysis; and
e. assigning, by the processor or control circuit, the vessel type based on the result of the comparison analysis.
15.	However, Smith teaches a control circuit (Fig. 1, ref num 30, “controller”) configured to: 
a. measure a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     (para 0039, “a complex impedance detection circuit 28 can be coupled to both electrode leads 32, 34 to directly or indirectly measure (a) the amplitude of the voltage (or current) across the electrodes and (b) the phase between the current and voltage”; using Ohm’s Law, the complex impedance is the complex voltage divided by the complex current, please see non-patent literature “complex impedance” equation (2)),
b. retrieve a complex impedance measurement data point (para 0040; the measured impedance values are accumulated by the controller 30),
c. compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern (Claim 12; the measured impedance is compared with a plurality of impedance profiles),
d. classify the complex impedance measurement data point based on a result of the comparison analysis (Claim 1; correlating the measured surface impedance profile with one of plurality of reference surface impedance profiles to identify the surface portion); and
e. assigning the vessel type based on the result of the comparison analysis (Claim 1, correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. In this case, the vessel type would be which material or surface the electrodes are in contact with).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates to incorporate the teachings of Smith and configure the control circuit to use a measured complex impedance profile to determine a state or condition of the handpiece/blade by comparing the measured impedance profile with a reference complex impedance profile and classifying the measured impedance profile based on the comparison.  One of ordinary skill in the art would recognize that doing so would be a simple substitution of methods of using a curve or profile created from impedance measurements to determine a state or condition of a device.
16.	Regarding method claim 5, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 16, since operation of the prior art relied on to reject apparatus claim 16 would naturally result in the step of method claim 5 being satisfied.

17.	Regarding Claims 10 and 21, Yates fails to teach determining, by the processor or control circuit, that the vessel type is either a vein or an artery comprises, 
a. measuring, by the processor or control circuit, a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                    ;
b. retrieving, by the processor or control circuit, a complex impedance measurement data point;
c. comparing, by the processor or control circuit, the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern;
d. classifying, by the processor or control circuit, the complex impedance measurement data point based on a result of the comparison analysis; and
e. assigning, by the processor or control circuit, the vessel type based on the result of the comparison analysis.
However, Smith teaches a control circuit (Fig. 1, ref num 30, “controller”) configured to: 
a. measure a complex impedance of the ultrasonic transducer, wherein the complex impedance is defined as                         
                            
                                
                                    Z
                                
                                
                                    g
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            g
                                        
                                    
                                    (
                                    t
                                    )
                                
                            
                        
                     (para 0039, “a complex impedance detection circuit 28 can be coupled to both electrode leads 32, 34 to directly or indirectly measure (a) the amplitude of the voltage (or current) across the electrodes and (b) the phase between the current and voltage”; using Ohm’s Law, the complex impedance is the complex voltage divided by the complex current, please see non-patent literature “complex impedance” equation (2)),
b. retrieve a complex impedance measurement data point (para 0040; the measured impedance values are accumulated by the controller 30),
c. compare the complex impedance measurement data point to a data point in a reference complex impedance characteristic pattern (Claim 18; the measured impedance is compared with a plurality of impedance profiles),
d. classify the complex impedance measurement data point based on a result of the comparison analysis (Claim 7; correlating the measured surface impedance profile with one of plurality of reference surface impedance profiles to identify the surface portion); and
e. assigning the vessel type based on the result of the comparison analysis (Claim 7, correlating the measured surface impedance profile with one of a plurality of reference surface impedance profiles to identify the surface portion. In this case, the vessel type would be which material or surface the electrodes are in contact with).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates to incorporate the teachings of Smith and configure the control circuit to use a measured complex impedance profile to determine a state or condition of the handpiece/blade by comparing the measured impedance profile with a reference complex impedance profile and classifying the measured impedance profile based on the comparison.  One of ordinary skill in the art would recognize that doing so would be a simple substitution of methods of using a curve or profile created from impedance measurements to determine a state or condition of a device.
18.	Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 21, since operation of the prior art relied on to reject apparatus claim 10 would naturally result in the step of method claim 21 being satisfied.

19.	Claims 6, 11, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates, Gaspredes, McHenry, Sverdlik, and Bales, and in view of Ross U.S. 2013/0331874 (herein referred to as “Ross”) and Pearlman U.S. 6,678,552 (herein referred to as “Pearlman”).
20.	Regarding Claim 6 and 17, Yates teaches wherein determining, by the processor or control circuit, that the vessel type is either a vein or an artery comprises:
	a. applying, by a drive circuit, a drive signal to the ultrasonic transducer (para 0088 “the respective drive circuits 114, 116 may generate respective drive signals for driving the surgical instruments 104, 106, 108…the ultrasonic generator drive circuit 114”, wherein the drive signal is a periodic signal (para 0085 “the drive signal output configured of the generator 102 could be 5 continuous signals and 5 or 4 or 3 or 2 or 1 pulsed signals”) defined by magnitude and frequency (para 0084 “generator 102 may be configured to produce a drive signal of a particular voltage, current, and/or frequency output signal…modified with high resolution”).
	It is noted that in the device and method of claims 1 and 12, Gaspredes has already modified Yates in determining whether the vessel/tissue type is to be a vein or an artery (see claim 1 and 12 rejection above).    Gaspredes also teaches the power is adjusted depending on the tissue type, such as after determining that the type of tissue is a vein or artery (Col. 7, lines 55-60 “sensing period may also be used an output value to determine a type of tissue (e.g. vein vs artery)”; Col. 7 lines 38-42 “during the sensing phase, an amount of applied power is controlled to achieve or drive a constant rate of change of impedance of tissue”).  
	Yates as modified fails to teach:
	b. sweeping, by a processor or control circuit, the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system;
	c. measuring and recording, by the processor or control circuit, impedance/admittance circle variables Re, Ge, Ze, and Be;
	d. comparing, by the processor or control circuit, measured impedance/admittance circle variables Re, Ge, Ze, and Be to reference impedance/admittance circle variables Rref, Gref, Zref, and Bref; and
	e. determining, by the processor or control circuit, the vessel type based on the result of the comparison analysis.
	Ross teaches: sweeping, by a processor or control circuit, the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; (para 0110, 0115 “adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot…where impedance is plotted against the resonant frequency”, para 0116 “the change must be greater than a pre-set amount or percentage, or in other instances any change could result in a stopping of the procedure to prevent the end effector from treating the underlying tissue”).  The processor (ref num 302) is coupled to the end effector and determines the target frequency of the blade based upon sensed parameters (para 0083).  The drive signal being adjusted allows for the proper treatment of the target site and effectuate better tissue effect (para 0115-0116).  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yates in order to have the control circuit/processor adjust the drive signal of the frequency in order to effectuate better tissue effect.
	Pearlman teaches an apparatus that aids in identifying tissue type, in which the type of tissue is determined by a characterization procedure that includes polychromic measures and a comparison of these measures (Col. 4 lines 11-18).  The method also teaches that the complex admittance or impedance, as well as the real or imaginary parts of them may be used in combination for the comparison (Col. 4, lines 46-52).  The determination of the tissue type is from the measure the impedance or admittance and their imaginary or real parts (Col. 21 lines 11-22) and the readings are processed by an impedance processor (ref num 170).  The method and apparatus of performing this function are applicable to any impedance imaging and with other types of devices (Col. 30 lines 60-67 – Col. 31 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates to include that the processor/control circuit measure and compare impedance/admittance circle variables to determine the vessel type as these variables are obvious to consider when ablating or treating a vessel.
21.	Regarding method claim 6, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 17, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 17 being satisfied.

22.	Regarding Claim 11 and 22, Yates teaches wherein determining, by the processor or control circuit, that the vessel type is either a vein or an artery comprises:
	a. applying, by a drive circuit, a drive signal to the ultrasonic transducer (para 0088 “the respective drive circuits 114, 116 may generate respective drive signals for driving the surgical instruments 104, 106, 108…the ultrasonic generator drive circuit 114”, wherein the drive signal is a periodic signal (para 0085 “the drive signal output configured of the generator 102 could be 5 continuous signals and 5 or 4 or 3 or 2 or 1 pulsed signals”) defined by magnitude and frequency (para 0084 “generator 102 may be configured to produce a drive signal of a particular voltage, current, and/or frequency output signal…modified with high resolution”).
	It is noted that in the device and method of claims 7 and 18, Gaspredes has already modified Yates in determining whether the vessel/tissue type is to be a vein or an artery (see claim 7 and 18 rejection above).    Gaspredes also teaches the power is adjusted depending on the tissue type, such as after determining that the type of tissue is a vein or artery (Col. 7, lines 55-60 “sensing period may also be used an output value to determine a type of tissue (e.g. vein vs artery)”; Col. 7 lines 38-42 “during the sensing phase, an amount of applied power is controlled to achieve or drive a constant rate of change of impedance of tissue”).  
	Yates as modified fails to teach:
	b. sweeping, by a processor or control circuit, the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system;
	c. measuring and recording, by the processor or control circuit, impedance/admittance circle variables Re, Ge, Ze, and Be;
	d. comparing, by the processor or control circuit, measured impedance/admittance circle variables Re, Ge, Ze, and Be to reference impedance/admittance circle variables Rref, Gref, Zref, and Bref; and
	e. determining, by the processor or control circuit, the vessel type based on the result of the comparison analysis.
	Ross teaches: sweeping, by a processor or control circuit, the frequency of the drive signal from below resonance to above resonance of the electromechanical ultrasonic system; (para 0110, 0115 “adjust the power and drive signal parameters to effectuate better tissue effect. This may be accomplished by considering the Q value of the plot…where impedance is plotted against the resonant frequency”, para 0116 “the change must be greater than a pre-set amount or percentage, or in other instances any change could result in a stopping of the procedure to prevent the end effector from treating the underlying tissue”).  The processor (ref num 302) is coupled to the end effector and determines the target frequency of the blade based upon sensed parameters (para 0083).  The drive signal being adjusted allows for the proper treatment of the target site and effectuates better tissue effect (para 0115-0116).  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yates in order to have the control circuit/processor adjust the drive signal of the frequency in order to effectuate better tissue effect.
	Pearlman teaches an apparatus that aids in identifying tissue type, in which the type of tissue is determined by a characterization procedure that includes polychromic measures and a comparison of these measures (Col. 4 lines 11-18).  The method also teaches that the complex admittance or impedance, as well as the real or imaginary parts of them may be used in combination for the comparison (Col. 4, lines 46-52).  The determination of the tissue type is from the measure the impedance or admittance and their imaginary or real parts (Col. 21 lines 11-22) and the readings are processed by an impedance processor (ref num 170).  The method and apparatus of performing this function are applicable to any impedance imaging and with other types of devices (Col. 30 lines 60-67 – Col. 31 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates to include that the processor/control circuit measure and compare impedance/admittance circle variables to determine the vessel type as these variables are obvious to consider when ablating or treating a vessel.
23.	Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 22, since operation of the prior art relied on to reject apparatus claim 22 would naturally result in the step of method claim 11 being satisfied.

24.	Claim 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates, Gaspredes, McHenry, Sverdlik, and Bales, and in view of Pearson U.S. 2003/0130711 (herein referred to as “Pearson”).
25.	Regarding Claims 8 and 19 and claims 9 and 20, Yates teaches:
	Sensors that measure temperature to apply energy to the tissue (para 0156) in which the system may contain specifically temperature sensors that provide temperature feedback to control circuits (para 0156).  The generator is configured to adjust the energy delivered based on sensing tissue parameters, such as temperature (para 0165).  However, Yates fails to teach that a power level is applied to achieve a target temperature when a vein or artery has been identified, as well as maintaining the temperature of the blade for a vein or artery.
It is noted that in the device and method of claims 7 and 18, Gaspredes has already modified Yates in determining whether the vessel/tissue type is to be a vein or an artery (see claims 7 and 18 rejection above).    Gaspredes also teaches the power is adjusted depending on the tissue type, such as after determining that the type of tissue is a vein or artery (Col. 7, lines 55-60 “sensing period may also be used an output value to determine a type of tissue (e.g. vein vs artery)”; Col. 7 lines 38-42 “during the sensing phase, an amount of applied power is controlled to achieve or drive a constant rate of change of impedance of tissue”).  
Pearson teaches a method and apparatus for carrying out thermal ablation of a target tissue (abstract) in which contains a control circuit or processor (Fig. 28, ref num 338 “controller”) in which the processor monitors the temperature and maintains the targeted level in order to adjust the output power (para 0167, 0169).  This ultimately allows the power levels and temperature levels to be appropriate to achieve the desired treatment objectives (para 0169).  This is adjusted depending on the type of tissue (para 0188).  Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yates to include that the control circuit/processor apply a power to maintain the desired temperature depending on whether the tissue was a vein or artery in order to provide the appropriate power and maintain the temperature to achieve the desired treatment objectives.
26.	Regarding method claims 8-9, the claims are rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 19-20, since operation of the prior art relied on to reject apparatus claims 19-20 would naturally result in the step of method claims 8-9 being satisfied.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794